959 So. 2d 1246 (2007)
Charles H. McINTOSH, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D06-3667.
District Court of Appeal of Florida, Fourth District.
June 27, 2007.
Charles H. McIntosh, Atlanta, Georgia, pro se.
No response required for respondent.
PER CURIAM.
Petitioner filed a notice of appeal from a trial court order that denied his motion for speedy disposition of his Florida violation of probation (VOP) affidavit. The trial court's order is non-final and non-appealable.
We have redesignated this case as a petition for writ of prohibition and treated petitioner's initial brief as his petition. Weyburn v. State, 763 So. 2d 1203 (Fla. 1st DCA 2000); Subervi v. Miller, 555 So. 2d 452 (Fla. 5th DCA 1990).
Petitioner is currently serving a federal prison sentence, and he has not alleged that a VOP warrant has been served on him. The trial court properly denied petitioner's motion because the Interstate Agreement on Detainers (IAD) does not apply to VOP proceedings. Carchman v. Nash, 473 U.S. 716, 105 S. Ct. 3401, 87 L. Ed. 2d 516 (1985).
We deny the petition for writ of prohibition. See Saunders v. State, 837 So. 2d 433 (Fla. 2d DCA 2002) (denying prohibition *1247 and noting that no mechanism exists where a defendant can force a court to timely dispose of a VOP, and the failure to do so does not deprive the court of jurisdiction); see also Burgess v. State, 913 So. 2d 1253 (Fla. 2d DCA 2005) (affirming the trial court's dismissal of the motion to compel speedy disposition of VOP detainer).
STEVENSON, C.J., SHAHOOD and MAY, JJ., concur.